Appeal Dismissed and Memorandum Opinion filed August 11, 2020.




                                     In The

                       Fourteenth Court of Appeals

                              NO. 14-20-00476-CR

                         ROLAND RAMOS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 98-CR-0766

                         MEMORANDUM OPINION

      Appellant attempts to appeal a February 7, 2020 order denying his motion for
judgment nunc pro tunc, which sought to reform a judgment or judgments signed in
1999. The denial of a motion for judgment nunc pro tunc is not an appealable order.
See Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no
pet.); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, pet dism’d.);
cf. Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (relief from
denial of motion for judgment nunc pro tunc may be sought by filing application for
writ of mandamus).

      On July 8, 2020, this court notified all parties of the court’s intention to
dismiss the appeal for lack of jurisdiction unless any party showed, within 21 days
of the letter, that the court has jurisdiction. See Tex. R. App. P. 42.3(a). No response
has been filed.

      The appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2